                            Case 20-11768-CSS              Doc 417        Filed 09/20/20    Page 1 of 1




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

             -------------------------------------------------------- x
                                                                      :
             In re:                                                   :     Chapter 11
                                                                      :
             Lucky Brand Dungarees, LLC, et al.                       :     Case No. 20-11768 (CSS)
                                                                      :
                                        Debtors.                      :     (Jointly Administered)
                                                                      :
             -------------------------------------------------------- x     Re: Docket No. 415


                                  ORDER SCHEDULING OMNIBUS HEARING DATE

                             Pursuant to Rule 2002-1(a) of the Local Rules of Bankruptcy Practice and

         Procedure of the United States Bankruptcy Court for the District of Delaware, this Court has

         scheduled the following omnibus hearing date in the above-captioned proceeding:



                                               October 22, 2020 at 10:00 a.m. (ET)




                     Dated: September 20th, 2020                          CHRISTOPHER S. SONTCHI
                     Wilmington, Delaware                                 UNITED STATES BANKRUPTCY JUDGE

26852610.3
